Name: Commission Implementing Regulation (EU) NoÃ 1195/2011 of 16Ã November 2011 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: tariff policy;  health
 Date Published: nan

 22.11.2011 EN Official Journal of the European Union L 303/10 COMMISSION IMPLEMENTING REGULATION (EU) No 1195/2011 of 16 November 2011 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 November 2011. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) A product consisting of a plastic collar shaped to fit the neck with a shock-absorbing foam layer and hook-and-loop fasteners (so-called "cervical collar"). It is used to support the cervical portion of a person's spinal cord (neck) and head, for example, when rescuing and transporting patients with suspected or known spinal injuries, or for supporting the neck of a person who has suffered an injury such as whiplash. 9021 10 10 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature, Note 6 to Chapter 90 and by the wording of CN codes 9021, 9021 10 and 9021 10 10. The collar is considered to be an appliance for supporting or holding parts of the body following an illness, operation or injury within the meaning of Note 6 to Chapter 90. The product cannot be considered to be a splint or other fracture appliance as it is not used to immobilise part of the body following a fracture. Classification under CN code 9021 10 90 is therefore excluded. The product is therefore to be classified under CN code 9021 10 10 as an orthopaedic appliance.